Title: To George Washington from Timothy Pickering, 27 January 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Jany 27 1798

In my last I forgot to mention, that Mr Nancrede from Boston, had just left with the three volumes of the Studies of Nature which he dedicated to you, without your permission, but for which you desired me to subscribe, in your behalf. I did so. But the set he has left with me for you are elegantly bound in red Morocco and gilt; and from the manner of the delivery (sending them to my house without a bill) I presume he wished to have the honor of presenting them to you as a testimony of the respect he expressed in the dedication. When he was here in 1796, he informed me that he was at the siege of Yorktown, a subaltern officer in Count Rochambeau’s army. He is married in Boston—keeps a large book store—teaches the French language in the University of Cambridge—and enjoys, I believe, a very fair reputation.
The 3 volumes are too bulky to send by post, and the books too liable to injury in that mode of conveyance: I will therefore keep them for a private oppertunity. If any gentleman of your acquaintance should be coming here, to return to Alexandria or Mount Vernon, & who could conveniently receive them, I shall be obliged by your noticing it in a line to me.
The inclosed Philadelphia Gazette contains a specific charge against me, which by the subjoined refutation you will see was equally false and malicious. I at first supposed the charge had not even the colour of foundation: but on enquiry, to my astonishment Mr Blackwell confessed the fact, of his taking the five dollars for the passport; and, what is still more to be regretted, Mr Taylor has been alike faulty, and this too, after I had expressly declared, upon Mr Taylor’s putting the question to me, so long ago as when my office was kept in Arch Street; that it would be improper to receive

a farthing for such passports, whatever might be offered. The passports themselves are marked Gratis. I sign them (as my predecessors used to do) and leave them with Mr Taylor to fill up, seal and deliver. In his absence, Mr Blackwell did the same. The latter I dismissed yesterday, & shall forthwith discharge Mr Taylor, who has been most faulty of the two, and most frequent in offending.*
William Cobbett has just published the inclosed answer to Paine’s insolent letter to you. In his Porcupine’s gazette, Cobbett speaks very handsomely of the answer: I have not read it. I am, sir, with great respect, your obt servt

Timothy Pickering


*Is this conduct of Mr Taylor to be accounted for, at least in part, by his being a Democrat) Yesterday I was informed that he was one—that he busied himself in favour of Mr Jefferson’s election; and even in Swanwick’s for Philadelphia displayed much zeal.

